DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 11/23/2020 after the non-final rejection of 08/21/2020. No new claims have been added or cancelled in this submission, while claims 1, 8 and 15 have been amended. Thus claims 1-21 are currently pending for reconsideration by the Examiner and are examined below.

Response to arguments

2.	The Applicant’s arguments with regards to the independent claims have been fully considered but are moot in light of new grounds of rejection as necessitated by amendments presented in this current submission. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims recite the limitation "the standardized language type” and “the detected source language types" in “the standardized language type is based on at least one of the detected source language types”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kasravi (U.S. Patent Application Publication # 2005/0165600 A1) in view of Tarakji (U.S. Patent Application Publication # 2018/0293228 A1). Kasravi is already of the record, having been disclosed by the Applicants in their IDS of 10/11/2018. 

With regards to claim 1, Kasravi teaches a method, by one or more processors, for processing language comprising detecting a plurality of document portions, wherein each of the plurality of document portions includes text in a respective Table 1 and paragraphs 28-29, teach text mining as illustrated by extraction of information on the right, in the form of document portions from the document on the left. Each of these portions of information is of a particular language type or category, e.g. event, date, entity etc.); 

converting the text of each of the plurality of document portions to a standardized language type (Paragraphs 34-40, teach text mining by means of a linguistic analysis. This linguistic analysis can output a semantic net which can be further converted into semantic vectors); 

and causing a language processing method to be performed on the plurality of document portions after the converting of the text of each of the plurality of document portions to the standardized language type (Paragraph 39-40, teach that a semantic vector can be conveniently processed by data processing devices such as a digital computer, which inherently contains a processor and computer readable media. A collection of semantic vectors created as described above can be compared one with the other to identify documents with unique semantic content. This can be accomplished by defining a metric by which the semantic distance between two documents can be calculated);

However, Kasravi may not explicitly detail the limitation of converting the text of each of the plurality of document portions from a detected source language to a distinct standardized language type, wherein the standardized language type is Tarakji (Paragraphs 35-39 and figures 1-3, teach a system that converts the dialect of the predetermined language into the standard language. The standardized language is Standard English while the detected source language types are Irish, Scottish, British and American English).

Kasravi and Tarakji can be considered as analogous art as they belong to a similar field of endeavor language standardization. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Tarakji (converting the text from a detected source language to a distinct standardized language type, wherein the standardized language type is based on a detected source language types) with those of Kasravi (Use of language standardization in document alignment) so as to improve a translation process by using similarity between dialects and standardized languages (Tarakji, para 5). 

With regards to claim 2, Kasravi teaches the method of claim 1, wherein the language type of the text in each of the plurality of document portions is different than the language type of the text in the others of the plurality of document portions (Table 1 and paragraphs 28-29, illustrate different language types or categories of text, e.g. event, date, entity etc.). 

claim 3, Kasravi teaches the method of claim 1, further comprising selecting a word list for each of the plurality of document portions, and wherein the converting of the text of each of the plurality of document portions to the standardized language type is based on the respective word list (Para 35, teaches that a dictionary as well as syntactic rules can be initially used to parse information from a document and its accompanying documentation. Subsequently, with reference to figure 8 and para 55, when an original document in text form 801 is input at step 805, the relevant words in document 801 can be locked based upon a word list in database 830).

With regards to claim 4, Kasravi teaches the method of claim 3, wherein the selecting of the word list for at least some of the plurality of document portions is based on at least one of a context of the respective document portion and an age of the respective document portion (Para 31, teaches deep parsing, which involves processing information in sentences before and after the target sentence to establish the context and help resolve ambiguities. Subsequently, with reference to figure 8 and para 55, when an original document in text form 801 is input at step 805, the relevant words in document 801 can be locked based upon a word list in database 830. This process protects domain-specific words that should be preserved for subsequent analysis).

With regards to claim 5, Kasravi teaches the method of claim 3, wherein the selecting of the word list for at least some of the plurality of document portions is Paragraphs 20-23 and figure 1, teach text-mining in natural language texts with the aid of computational linguistics, wherein computer algorithms are used for natural language understanding and natural language generation. Para 70 and figure 8, on the other hand teach that word relevance rules 860 can be a rules knowledge-base that can determine how the weights assigned to domain words should be computed).

With regards to claim 6, Kasravi teaches the method of claim 3, wherein the selecting of the word list for at least some of the plurality of document portions is based on definitions within the respective documents (Para 29 and table 1, teach the use of software to automatically extract the various semantically significant entities and events from the document and to present them by general category using techniques that rely on syntactic analysis, and extract the definition of each constant, e.g. nouns, using dictionaries and taxonomies. Subsequently, with reference to figure 8 and para 55, when an original document in text form 801 is input at step 805, the relevant words in document 801 can be locked based upon a word list in database 830. This process protects domain-specific words that should be preserved for subsequent analysis. The domain words in database 830 can be further expanded with synonyms and word stems as defined in thesaurus and word stems database 850).

claim 7, Kasravi teaches the method of claim 1, wherein the language processing method is at least one of performed utilizing a synonym table, includes natural language processing (NPL), and includes a cognitive analysis (Paragraphs 20-23 and figure 1, teach text-mining in natural language texts with the aid of computational linguistics, wherein computer algorithms are used for natural language understanding and natural language generation. Para 34, teaches text-mining which includes a variety of cognitive analysis techniques such as linguistic analysis. Linguistic analysis comprises two stages: Syntactic analysis and semantic analysis. Syntactic analysis involves recognizing the tokens e.g., words and numbers in a text through the detection and use of characters such as spaces, commas, tabs etc. First, after a syntactical analysis of a document, a system would have acquired a sequential list of the tokens present in the document. Second, given the tokens' constructs recognized as described above, semantic analysis rules could be applied to further analyze the document. Thus, semantic analysis rules can look for keywords as well as concepts and relationships. Subsequently, with reference to figure 8 and para 55, when an original document in text form 801 is input at step 805, the relevant words in document 801 can be locked based upon a word list in database 830. This process protects domain-specific words that should be preserved for subsequent analysis. The domain words in database 830 can be further expanded with synonyms and word stems as defined in thesaurus and word stems database 850).

claims 8-14, these are system claims for the corresponding method claims 1-7. These two sets of claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claims 8-14 are similarly rejected under the same rationale as applied above with respect to method claims 1-7.

With regards to claims 15-21, these are computer program product (CPP) claims for the corresponding method claims 1-7. These two sets of claims are related as method and CPP apparatus of using the same, with each claimed CPP system element's function corresponding to the claimed method step. Accordingly, claims 15-21 are similarly rejected under the same rationale as applied above with respect to method claims 1-7.

Conclusion

5.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Hodge (U.S. Patent Application Publication # 2017/0270627 A1), Apte (U.S. Patent Application Publication # 2017/0192758 A1). These references are also included in the PTO-892 form attached with this office action.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)